Citation Nr: 0612668	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  01-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
disorder, including tinea pedis, tinea cruris, tinea 
versicolor, and pseudofolliculitis barbae, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for a skin 
disorder, including tinea pedis, tinea cruris, tinea 
versicolor, and pseudofolliculitis barbae, evaluated as 50 
percent disabling prior to August 30, 2002.

3.  Entitlement to an increased evaluation for a scar on the 
right wrist, postoperative residual of a ganglion cyst, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
disability rating for his service-connected scar on his right 
wrist from zero to 10 percent disabling.  This case also 
comes before the Board on appeal from a May 2000 rating 
decision, which increased the disability rating for the 
veteran's service-connected tinea pedis, tinea cruris, and 
tinea versicolor from zero to 10 percent disabling and 
increased the disability rating for the veteran's 
pseudofolliculitis barbae from zero to 10 percent disabling.

In a June 2005 rating decision by the Huntington, West 
Virginia, VA RO, the veteran was granted an increased 
disability rating for his service-connected skin disorder.  
Instead of two separate 10 percent disability ratings, a 
single disability rating was assigned for the veteran's tinea 
pedis, tinea cruris, tinea versicolor, and pseudofolliculitis 
barbae-50 percent effective from December 15, 1998, the date 
of receipt of the veteran's increased rating claim, and 60 
percent effective from August 30, 2002.


FINDINGS OF FACT

1.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's skin disorder are applicable.

2.  With respect to the period of time from August 30, 2002, 
the amended criteria are more favorable to the veteran in 
rating his service-connected skin disorder.

3.  There is no evidence of active tuberculosis of the skin, 
constitutional symptoms, six or more characteristics of 
disfigurement, visible or palpable tissue loss, gross 
distortion or asymmetry of three or more of the veteran's 
features, treatment with constant or near-constant systemic 
therapy, or systemic manifestations such as weight loss, 
hypoproteinemia, or fever as a result of the veteran's 
service-connected skin disorder, including tinea pedis, tinea 
cruris, tinea versicolor, and pseudofolliculitis barbae.

4.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's service-connected scar on the right 
wrist are applicable.

5.  With respect to the period of time from August 30, 2002, 
neither the earlier nor the amended regulations are more 
favorable to the veteran in rating his service-connected scar 
on the right wrist, postoperative residual of a ganglion 
cyst.

6.  The veteran's service-connected scar on the right wrist, 
postoperative residual of a ganglion cyst is manifested by no 
disability resulting from the scar, to include no limitation 
of function of the right hand or wrist.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent prior to August 30, 2002, for the veteran's service-
connected skin disorder, including tinea pedis, tinea cruris, 
tinea versicolor, and pseudofolliculitis barbae, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7811 (2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10 (2005).

2.  The criteria for a disability rating greater than 60 
percent from August 30, 2002, for the veteran's service-
connected skin disorder, including tinea pedis, tinea cruris, 
tinea versicolor, and pseudofolliculitis barbae, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7811 (2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806, 7817 
(2005).

3.  The criteria for a compensable disability rating for a 
scar on the right wrist have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The veteran's claims were originally adjudicated by rating 
decisions in March 2000 and May 2000.  A letter from VA to 
the veteran in May 2004 provided notice regarding what 
information and evidence was needed to substantiate the 
veteran's claims for increased ratings, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudications 
of the claims, the notice was provided by VA at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's claims were re-
adjudicated by a June 2005 rating decision and an August 2005 
Supplemental Statement of the Case (SSOC).  These actions 
essentially cured the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for 
disability ratings for the disabilities on appeal.  Even 
though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because notice as to the assignment of an effective 
date is not required because no effective date is being set 
in this decision.  Because higher disability ratings are 
being denied, the matter of an effective date is moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in January 
2000, March 2000, November 2001, June 2004, and July 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the December 2003 Remand 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.

Analysis
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders and scars.  See 67 Fed. Reg. 49590 (July 31, 2002).  
This amendment was effective August 30, 2002.  Id.  The law 
requires that for any date prior to August 30, 2002, the 
Board cannot apply the revised regulations.

Regarding the veteran's service-connected skin disorder, VA 
provided the old and the new regulations to the veteran in a 
June 2005 rating decision.  Regarding the veteran's service-
connected scar on his right wrist, VA provided the old and 
the new regulations to the veteran in an August 2005 
Supplemental Statement of the Case.  Therefore, the veteran 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board finds 
that the amended rating criteria are more favorable to the 
veteran's claim for his service-connected skin disorder 
because he has received a higher rating under those criteria.  
However, under neither set of the criteria is the veteran 
entitled to a rating higher than that which has already been 
assigned.  With regard to the veteran's service-connected 
scar, neither set of criteria is more favorable to the 
veteran.

1.  Skin disorder, prior to August 30, 2002
Under the criteria in effect prior to August 30, 2002, the 
veteran's service-connected skin disorder has been rated as 
50 percent disabling under Diagnostic Code 7806 for eczema 
with systemic or nervous manifestations, accompanied by 
ulceration, extensive exfoliation, or extensive crusting or 
for an exceptionally repugnant skin disorder.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  Under the old criteria, 
no higher rating is available under any diagnostic code other 
than Diagnostic Code 7811 for tuberculosis luposa that is 
active.  None of the evidence suggests that the veteran has 
tuberculosis of the skin.  A note following the diagnostic 
codes indicates that the most repugnant conditions may be 
submitted for central office rating with several unretouched 
photographs.  Total disability ratings may be assigned 
without reference to Central Office in the most severe cases 
of pemphigus and dermatitis exfoliativa with constitutional 
symptoms.  38 C.F.R. § 4.118, NOTE (2002).  There is no 
evidence that the veteran has constitutional symptoms 
resulting from his skin disorder.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating higher than 50 percent prior to August 30, 
2002.

2.  Skin disorder, from August 30, 2002
From August 30, 2002, the veteran's service-connected skin 
disorder has been rated as 60 percent disabling for 
dermatitis or eczema affecting more than 40 percent of the 
entire body or more than 40 percent of exposed areas, or for 
dermatitis or eczema that required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Under the amended rating criteria, no higher rating is 
available under any diagnostic code other than under 
Diagnostic Code 7800 (for disfigurement of the head, face, or 
neck with six or more characteristics of disfigurement or for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features), and under Diagnostic Code 7817 (for exfoliative 
dermatitis (erythroderma), with generalized involvement of 
the skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia) and constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required during the past 
12-month period).

In this case, the veteran does not satisfy the criteria for a 
higher rating under either of these Diagnostic Codes.  
Although the veteran's face has been affected by his skin 
disorder, there has been no visible or palpable tissue loss; 
his features, other than his chin and cheeks, have not been 
affected or distorted; and there is no evidence that the 
veteran has six or more characteristics of disfigurement in 
the area of his head, face, and neck.  The evidence reviewed 
includes color photographs taken of the veteran in March 2000 
and November 2001.  Further, as noted above there is no 
evidence that the veteran has systemic manifestations such as 
fever, weight loss, and hypoproteinemia as a result of his 
service-connected skin disorder, including tinea pedis, tinea 
cruris, tinea versicolor, and pseudofolliculitis barbae.  The 
recent medical records associated with the veteran's current 
claim show extensive treatment for his skin disorder, none of 
which includes treatment for weight loss, fever, 
hypoproteinemia, or any other systemic manifestation of his 
skin disorder.  During the most recent 12-month period, the 
veteran has not required constant or near-constant systemic 
therapy.  Accordingly, the preponderance of the evidence is 
against the assignment of a disability rating higher than 60 
percent since August 30, 2002.


3.  Scar on right wrist
The veteran has been assigned a 10 percent disability rating 
under Diagnostic Code 7804.  Prior to being amended, 
Diagnostic Code 7804 provided a 10 percent disability 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 provided 
that scars were to be rated based upon limitation of function 
of the part affected.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (2002).  As amended, Diagnostic Code 7804 
provides a 10 percent disability evaluation for superficial 
scars that are painful on examination.  Diagnostic Code 7805 
provides that scars are to be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2005).

The evidence shows that the veteran does not have a visible 
scar residual from a ganglion cyst on his right wrist.  
Although a January 2000 VA skin diseases examination notes a 
tender one-inch scar on the veteran's right hand that the 
examiner attributed to ganglion incision, the report of that 
examination is inaccurate.  The same VA physician had 
examined the veteran previously in December 1997.  At that 
time, the examiner noted that, although the veteran had 
fairly severe problems with his right wrist, no scar was 
apparent from removal of a ganglion cyst and that no ganglion 
cyst was palpable.  As noted by the VA physician who 
conducted a July 2005 VA scars examination, the veteran's 
service medical records show that the ganglion cyst removal 
was done by needle aspiration, not by an incision.  The 
veteran underwent carpal tunnel syndrome release surgery in 
November 1998.  The veteran had a two-inch scar on his right 
wrist as a result of that surgery.  The examiner explained 
that the veteran's symptoms in his right hand and wrist were 
related to his carpal tunnel syndrome and not to the removal 
of a ganglion cyst.

The veteran cannot receive a disability rating greater than 
10 percent under Diagnostic Code 7804.  If the veteran had 
limitation of function of his right hand or right wrist as a 
residual of removal of a ganglion cyst, the veteran could 
receive a higher disability rating; however, the evidence 
shows that the veteran has no limitation of function of his 
right hand or his right wrist as a result of his service-
connected disability.

The preponderance of the evidence is against the veteran's 
claim of entitlement to a disability rating greater than 10 
percent for a scar on the right wrist, postoperative residual 
of a ganglion cyst.


ORDER

Entitlement to an increased evaluation for skin disorder, 
including tinea pedis, tinea cruris, tinea versicolor, and 
pseudofolliculitis barbae, currently evaluated as 60 percent 
disabling, is denied.

Entitlement to an increased evaluation for skin disorder, 
including tinea pedis, tinea cruris, tinea versicolor, and 
pseudofolliculitis barbae, evaluated as 50 percent disabling 
prior to August 30, 2002, is denied.

Entitlement to an increased evaluation for a scar on the 
right wrist, postoperative residual of a ganglion cyst, 
currently evaluated as 10 percent disabling, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


